ACCEPTED
                                                                      06-15-00120-CR
                                                           SIXTH COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
                                                                 9/9/2015 10:38:50 AM
                                                                     DEBBIE AUTREY
                                                                               CLERK




                                                     FILED IN
        NO. 06-15-00120-CR                    6th COURT OF APPEALS
                                                TEXARKANA, TEXAS
                                              9/9/2015 10:38:50 AM
                                                  DEBBIE AUTREY
            IN THE                                    Clerk


  THE SIXTH COURT OF APPEALS
    FOR THE STATE OF TEXAS

       PATRICK STEWART
                       Appellant
                         V.

         STATE OF TEXAS
                        Appellee


    APPEAL FROM THE 87TH JUDICIAL DISTRICT COURT
            OF FREESTONE COUNTY, TEXAS
        TRIAL COURT CAUSE NUMBER 14-153-CR


APPELLANT’S FIRST MOTION FOR EXTENSION OF
     TIME TO FILE APPELLANT’S BRIEF

             LAW OFFICE OF STAN SCHWIEGER
               600 Austin Avenue, Suite 12
                       P.O. Box 975
                 Waco, Texas 76703-0975
                      (254) 752-5678
                (254) 752-7792—Facsimile
             E-mail: wacocrimatty@yahoo.com
                  State Bar No. 17880500
               PATRICK STEWART, Appellant, moves for an extension of THIRTY (30)

days in which to file Appellant’s Brief:

                                                                I.

               On May 19, 2015, Appellant was convicted of the offense of Burglary of a

Building in the 87th District Court, in cause number 14-153-CR. After being found

guilty, Appellant was sentenced to two (2) years in the State Jail Division of the

Texas Department of Criminal Justice.

                                     II.
                REQUIRED INFORMATION PURSUANT TO THE RULES OF
                            APPELLATE PROCEDURE

               A.              The deadline for filing the extension:1 September 9, 2015.

               B.              The length of the extension sought:2 Thirty (30) days.

               C.              The facts relied upon to reasonably explain the need for the
                               extension:3

                               I am familiar with the commentary of this Court from the website which
                               states that this Court is reticent to grant second extensions, especially on
                               state jail cases. However, my workload has been extreme during the
                               pendency of this matter.

                               I tried a child sexual assault allegation during the pendency of this
                               matter (the defendant pled to an agreed sentence prior to guilt


               1
                               TEX. R. APP. P. 10.5(b)(1)(A).
               2
                               TEX. R. APP. P. 10.5(b)(1)(B).
               3
                               TEX. R. APP. P. 10.5(b)(1)(C).

Appellant’s Second Motion to Extend Time to File Brief                                                  Page 2
                               deliberations). I am currently preparing for a priority setting on an
                               aggravated robbery, scheduled to begin on September 14, 2015 which
                               is expected to last at least one week.

                               As to appellate work, I prepared and filed a brief in the Tenth Court of
                               Appeals on September 9, 2015. This matter had two prior extensions.
                               In addition, I received an opinion from the Tenth Court of Appeals
                               which will require a Motion for Rehearing. I have several other briefs
                               due in various federal and state appellate courts.

                               Finally, my office mate of over 20 years unexpectedly passed away in
                               her sleep August, 21 2015. I was appointed as the conservator over her
                               files, per State Bar Rules. This involves the responsibility of contacting
                               her clients, attending and resetting hearings, returning the file to the
                               clients, and other matters regarding her practice. In addition, I have
                               assisted and will continue to assist her estate in probate matters. Outside
                               counsel has been retained by the heirs, but the estate will need access
                               to business records contained in this office.

                               In addition, this Court should also note that Mr. Stewart has a pending
                               appeal on his denial of appellate bail [which was not transferred to this
                               court, in cause number 10-15-00274-CR, in the Tenth Court of
                               Appeals]. I would argue that the circumstances justify a continuance of
                               at least 30 days, even with the fact that this matter is a but a state jail
                               felony.

               D.              Number of previous extensions granted for previous Motions for
                               Extension:4 One.




               4
                               TEX. R. APP. P. 10.5(b)(1)(D).

Appellant’s Second Motion to Extend Time to File Brief                                                 Page 3
                                                                III.

               The additional time requested is not sought solely for delay, nor sought

frivolously, but will be of genuine assistance to Appellant’s attorney in preparing

Appellant’s brief.

                                                         REQUEST FOR RELIEF

               Appellant prays that the Court grant this Motion and extend the deadline for

filing Appellant’s brief to October 9, 2015. In the alternative, Appellant requests that

this Court grant such additional time as is just and proper.

                                                               Respectfully submitted,

                                                               LAW OFFICE OF STAN SCHWIEGER


                                                               /s/ Stan Schwieger
                                                               Stan Schwieger
                                                               600 Austin Avenue, Suite 12
                                                               P.O. Box 975
                                                               Waco, Texas 76703-0975
                                                               (254) 752-5678
                                                               (254) 752-7792—Facsimile
                                                               E-mail: wacocrimatty@yahoo.com
                                                               State Bar No. 17880500
                                                               ATTORNEY FOR APPELLANT




Appellant’s Second Motion to Extend Time to File Brief                                          Page 4
                                                         CERTIFICATE OF SERVICE

               A copy of this Motion was delivered to the Freestone County District
Attorney’s Office, Chris Martin at chris.martin@co.freestone.tx.us on September 9,
2015 by this Court’s electronic filing service.

                                                                 /s/ Stan Schwieger
                                                                 Stan Schwieger




Appellant’s Second Motion to Extend Time to File Brief                                Page 5